          Case 1:19-cv-03715-RBW Document 26 Filed 12/02/20 Page 1 of 1



     quinn emanuel            trial lawyers | washington, dc
     1300 I Street NW, Suite 900, Washington, District of Columbia 20005-3314 | TEL (202) 538-8000 FAX (202) 538-8100




                                                                                                  WRITER'S DIRECT DIAL NO.
                                                                                                            (202) 538-8285

                                                                                                  WRITER'S EMAIL ADDRESS
                                                                                         richardsmith@quinnemanuel.com



December 2, 2020


VIA ECF

Judge Reggie B. Walton
United States District Court for the District of
Columbia
333 Constitution Avenue N.W.
Washington, D.C. 20001

Re: DBW Partners, LLC v. Bloomberg L.P., et al., 19-cv-03715-RBW

Dear Judge Walton:

        On behalf of Plaintiff DBW Partners, LLC and Defendants Bloomberg L.P. and Bloomberg
Finance L.P., I write to inform the Court that the parties have reached a tentative resolution to the
claims at issue in the above-captioned matter. As such, the parties respectfully request that the
Court delay resolving Defendants’ pending Motion to Dismiss, see ECF No. 12, and Plaintiff’s
pending Motion for Partial Summary Judgment, see ECF No. 17. The parties intend to file a joint
stipulation of dismissal with prejudice shortly.

Respectfully submitted,

/s/ Richard Smith

Richard Smith

Counsel for Defendants Bloomberg L.P.
and Bloomberg Finance L.P.

cc: John Williams – Counsel for Plaintiff DBW Partners, LLC




     quinn emanuel urquhart & sullivan, llp
     LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE | BOSTON | SALT LAKE CITY
     LONDON | TOKYO | MANNHEIM | HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH | SHANGHAI | PERTH | STUTTGART
